THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR REGISTERED OR QUALIFIED UNDER ANY
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR
HYPOTHECATED UNLESS SUCH SALE, TRANSFER, PLEDGE OR HYPOTHECATION IS IN
ACCORDANCE WITH SUCH ACT AND APPLICABLE STATE SECURITIES LAWS.

 

CO-SIGNER, INC.

8% SECURED NOTE

 

US $__________ Las Vegas, Nevada

________ ___, 2013

 

For good and valuable consideration, Co-Signer, Inc., a Nevada corporation,
(“Maker”), hereby makes and delivers this 8% Secured Note (this “Note”) in favor
of ______________, or his/her assigns (“Holder”), and hereby agrees as follows:

 

1. Principal Obligation and Interest. For value received, Maker promises to pay
to Holder at 6250 Mountain Vista St., Suite C1,Henderson, NV 89014, or at such
other place as Holder may designate in writing, in currently available funds of
the United States, the principal amount of ____________________ United States
Dollars. Maker’s obligation under this Note shall accrue simple interest at the
rate of Eight Percent (8.0%) per year from the date hereof until paid in full.
Interest shall be computed on the basis of a 365-day year or 366-day year, as
applicable, and actual days lapsed.

 

2. Payment Terms.

 

a.                   All principal and accrued interest then outstanding shall
be due and payable by the Maker on or before Five (5) Years from the date hereof
(the “Maturity Date”).

 

b.                   Accrued interest hereunder shall be due and payable from
Maker to Holder on a semi-annual basis, with the first such payment being due on
December 31, 2013, and future payments being due each six (6) months thereafter
until the Maturity Date or until earlier redemption of this Note under the terms
hereof.

 

c.                    At any time after two (2) years from the date hereof and
before the Maturity Date, this Note may be paid or redeemed in whole, or in part
on one or more occasions, at the sole option of the Maker.

 

d.                   All payments of interest hereunder may, at the sole option
of the Maker, be paid in validly issued shares of common stock in the Maker, par
value $0.001, issued to Holder. Common stock issued to Holder as payment
hereunder shall be valued at a price per share equal to the average of the
closing market prices for the Maker’s common stock during five (5) trading days
immediately preceding the due date for such payment.

 

 



 

e.                    All payments shall be applied first to interest, then to
principal and shall be credited to the Maker's account on the date that such
payment is physically received by the Holder.

 

3. Grant of Security Interest. As collateral security for the prompt, complete,
and timely satisfaction of all indebtedness, liabilities, duties, and
obligations of Maker to Holder evidenced by or arising under this Note, and
including, without limitation, all principal and interest payable under this
Note and all attorneys’ fees, costs and expenses incurred by Maker in the
collection or enforcement of the same (collectively, the “Obligations”), Maker
hereby pledges, assigns and grants to Holder a continuing security interest and
lien in all of Maker’s right, title and interest in and to the property, whether
now owned or hereafter acquired by Maker and whether now existing or hereafter
coming into existence or acquired, including the proceeds of any disposition
thereof, described on Exhibit “A” attached hereto and incorporated herein by
this reference (collectively, the “Collateral”). As applicable, the terms of
this Note with respect to Maker’s granting of a security interest in the
Collateral to Holder shall be deemed to be a security agreement under applicable
provisions of the Uniform Commercial Code (“UCC”), with Maker as the debtor and
Holder as the secured party.

 

4. Collateral Agent.

 

a. Appointment of Collateral Agent. Holder hereby irrevocably designates Michael
A. Chernine as Collateral Agent (in such capacity, the “Collateral Agent”).
Holder hereby irrevocably authorizes the Collateral Agent to exercise all of the
rights of the Holder under the provisions of this Agreement, and any other
instruments and agreements referred to herein, and to exercise such other powers
and take such other actions as are appropriate to protect the interests of the
Holder in the Collateral. The provisions of this Section are solely for the
benefit of the Collateral Agent and Holder, and neither the Maker nor any of its
subsidiaries or affiliates shall have any rights as a third party beneficiary of
any of the provisions hereof. In performing its functions and duties under this
Agreement, the Collateral Agent shall act solely as agent of the Holder and the
Collateral Agent does not assume and shall not be deemed to have assumed any
obligation or relationship of agency or trust with the Maker, or for any of its
subsidiaries or affiliates.

 

b. Administration of the Collateral. The Collateral Agent shall administer the
lien on the Collateral for the benefit of the Holder in the manner provided
herein. The Collateral Agent shall exercise such rights and remedies with
respect to the Collateral as are granted to the Holder hereunder and applicable
law and as shall be directed by the Holder. All directions of the Holder shall
be determined by those Holders holding a majority in total principal amount of
the 8% Secured Notes then outstanding. Upon payment in full of all obligations
under this Note, the Collateral Agent shall promptly release any and all
Collateral.

 

c. Reliance by Collateral Agent. The Collateral Agent shall be entitled to rely,
and shall be fully protected in relying, upon any note, writing, resolution,
notice, statement, certificate, telex, teletype or telecopier message,
electronic mail, cablegram, radiogram, order or other document, telephone
message, or other electronic form of communication signed, sent or made by
Holder and upon advice and statements of legal counsel, independent accountants
and other experts selected by the Collateral Agent.

2

 



 

d. Resignation by Collateral Agent. The Collateral Agent may resign from the
performance of all its respective functions and duties hereunder and under
related documents at any time by giving ten (10) days prior written notice to
Holder and the Maker. Such resignation shall take effect upon the appointment of
a successor Collateral Agent.

 

5. Perfection. Upon the execution and delivery of this Note, Maker authorizes
the Collateral Agent to file such financing statements and other documents in
such offices as shall be necessary or as the Collateral Agent may reasonably
deem necessary to perfect and establish the priority of the liens granted by
this and related Notes, including any amendments, modifications, extensions or
renewals thereof. Maker agrees, upon the Collateral Agent’s request, to take all
such actions as shall be necessary or as the Collateral Agent may reasonably
request to perfect and establish the priority of the liens granted by this Note,
including any amendments, modifications, extensions or renewals thereof. Maker
shall cooperate fully with the Collateral Agent in establishing and maintaining
Holder’s perfection of Holder’s security interest in the Collateral, including
notifying and keeping the Collateral Agent apprised of the current location of
all of the Collateral which consists of physical property and the status of all
accounts payable or similar rights which are a part of the Collateral.

 

6. Representations and Warranties of Maker. Maker hereby represents and warrants
the following to Holder:

 

a.                   Maker and those executing this Note on its behalf have the
full right, power, and authority to execute, deliver and perform the Obligations
under this Note, which are not prohibited or restricted under the articles of
incorporation or bylaws of Maker. This Note has been duly executed and delivered
by an authorized officer of Maker and constitutes a valid and legally binding
obligation of Maker enforceable in accordance with its terms.

 

b.                   The execution of this Note and Maker’s compliance with the
terms, conditions and provisions hereof does not conflict with or violate any
provision of any agreement, contract, lease, deed of trust, indenture, or
instrument to which Maker is a party or by which Maker is bound, or constitute a
default thereunder or result in the imposition of any lien, charge, encumbrance,
claim or security interest of any nature whatsoever upon any of the Collateral.

 

c.                    The security interest granted hereby in and to the
Collateral constitutes a present, valid, binding and enforceable security
interest as collateral security for the Obligations, and, except as to leased
equipment or purchase-money encumbrances existing as of the date of this Note as
expressly disclosed to Holder in writing, such interests, upon perfection, will
be senior and prior to any liens, encumbrances, charges, title defects,
interests and rights of any others with respect to such Collateral.

3

 



 

d.                   The security interest granted hereby shall be a first
priority lien on the Collateral and no prior or superior liens, security
interests or encumbrances exist with respect to any part of the Collateral.

 

7. Covenants of Maker. For so long as any Obligations remain outstanding:

 

a.                   Maker shall not sell, assign or transfer any of the
Collateral, or any part thereof or interest therein except in the ordinary
course of its business;

 

b.                   Maker shall pay or cause to be paid promptly when due all
taxes and assessments on the Collateral.

 

8. Representations and Covenants of the Holder. The Maker has issued this Note
in reliance upon the following representations and covenants of the Holder:

 

a.                   Investment Purpose. This Note and any common stock which
may be issued as payment hereunder are acquired for investment and not with a
view to the sale or distribution of any part thereof, and the Holder has no
present intention of selling or engaging in any public distribution of the same
except pursuant to a registration or exemption.

 

b.                   Private Issue. The Holder understands (i) that this Note
and any common stock which may be issued as payment hereunder are not registered
under the Securities Act of 1933 (the “1933 Act”) or qualified under applicable
state securities laws, and (ii) that the Maker is relying on an exemption from
registration predicated on the representations set forth in this Section 7.

 

c.                    Financial Risk. The Holder has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of its investment, and has the ability to bear the economic
risks of its investment.

 

d.                   Risk of No Registration. The Holder understands that if the
Maker does not register with the Securities and Exchange Commission pursuant to
Section 12 of the Securities Exchange Act of 1934 (the "1934 Act"), or file
reports pursuant to Section 15(d) of the 1934 Act, or if a registration
statement covering the securities under the 1933 Act is not in effect when it
desires to sell any of the common stock issued as payment hereunder, it may be
required to hold such securities for an indefinite period. The Holder also
understands that any sale of this Note or any sale of common stock in the Maker
which might be made by Holder in reliance upon Rule 144 under the 1933 Act may
be made only in accordance with the terms and conditions of that Rule.

4

 

 

9. Use of Collateral. For so long as no event of default shall have occurred and
be continuing under this Note, Maker shall be entitled to use and possess the
Collateral and to exercise its rights, title and interest in all contracts,
agreements, and licenses subject to the rights, remedies, powers and privileges
of Holder under this Note and to such use, possession or exercise not otherwise
constituting an event of default. Notwithstanding anything herein to the
contrary, Maker shall remain liable to perform its duties and obligations under
the contracts and agreements included in the Collateral in accordance with their
respective terms to the same extent as if this Note had not been executed and
delivered; the exercise by Holder of any right, remedy, power or privilege in
respect of this Note shall not release the Maker from any of its duties and
obligations under such contracts and agreements; and Holder shall have no duty,
obligation or liability under such contracts and agreements included in the
Collateral by reason of this Note, nor shall Holder be obligated to perform any
of the duties or obligations of Maker under any such contract or agreement or to
take any action to collect or enforce any claim (for payment) under any such
contract or agreement.

 

10. Defaults. The following events shall be defaults under this Note:

 

a. Maker’s failure to remit any payment under this Note on before the date due,
if such failure is not cured in full within ten (10) days of written notice of
default;

 

b. Maker’s failure to perform or breach of any non-monetary obligation or
covenant set forth in this Note or in the Agreement if such failure is not cured
in full within fifteen (15) days following delivery of written notice thereof
from Holder to Maker;

 

c. If Maker is dissolved, whether pursuant to any applicable articles of
incorporation or bylaws, and/or any applicable laws, or otherwise;

 

d. The commencement of any action or proceeding which affects the Collateral or
title thereto or the interest of Holder therein, including, but not limited to
eminent domain, insolvency, code enforcement or arrangements or proceedings
involving a bankrupt or decedent;

 

e. The entry of a decree or order by a court having jurisdiction in the premises
adjudging the Maker bankrupt or insolvent, or approving as properly filed a
petition seeking reorganization, arrangement, adjustment or composition of or in
respect of the Maker under the federal Bankruptcy code or any other applicable
federal or state law, or appointing a receiver, liquidator, assignee or trustee
of the Maker, or any substantial part if its property, or ordering the winding
up or liquidation of its affairs, and the continuance of any such decree or
order un-stayed and in effect for a period of twenty (20) days; or

 

f. Maker’s institution of proceedings to be adjudicated a bankrupt or insolvent,
or the consent by it to the institution of bankruptcy or insolvency proceedings
against it, or its filing of a petition or answer or consent seeking
reorganization or relief under the federal Bankruptcy Code or any other
applicable federal or state law, or its consent to the filing of any such
petition or to the appointment of a receiver, liquidator, assignee or trustee of
the company, or of any substantial part of its property, or its making of an
assignment for the benefit of creditors or the admission by it in writing of its
inability to pay its debts generally as they become due, or the taking of
corporate action by the Maker in furtherance of any such action.

5

 



 

11. Rights and Remedies of Holder. Upon the occurrence of an event of default by
Maker under this Note, then, in addition to all other rights and remedies at law
or in equity, Holder may exercise any one or more of the following rights and
remedies:

 

a. Accelerate the time for payment of all amounts payable under this Note by
written notice thereof to Maker, whereupon all such amounts shall be immediately
due and payable.

 

b. Pursue and enforce all of the rights and remedies provided to a secured party
with respect to the Collateral under the Uniform Commercial Code.

 

c. Make such appearance, disburse such sums, and take such action as Holder
deems necessary, in its sole discretion, to protect Holder’s interest, including
but not limited to (i) disbursement of attorneys’ fees, (ii) entry upon the
Maker’s property to make repairs to the Collateral, and (iii) procurement of
satisfactory insurance. Any amounts disbursed by Holder pursuant to this
Section, with interest thereon, shall become additional indebtedness of the
Maker secured by this Note and shall be immediately due and payable and shall
bear interest from the date of disbursement at the default rate stated in this
Note. Nothing contained in this Section shall require Holder to incur any
expense or take any action.

 

d. Require Maker to assemble the Collateral and make it available to the Maker
at the place to be designated by the Holder which is reasonably convenient to
both parties. The Holder may sell all or any part of the Collateral as a whole
or in part either by public auction, private sale, or other method of
disposition. The Holder may bid at any public sale on all or any portion of the
Collateral. Unless the Collateral threatens to decline speedily in value, Holder
shall give Maker reasonable notice of the time and place of any public sale or
of the time after which any private sale or other disposition of the Collateral
is to be made, and notice given at least 10 days before the time of the sale or
other disposition shall be conclusively presumed to be reasonable.

 

e. Pursue any other rights or remedies available to Holder at law or in equity.

 

12. Full Recourse. The liability of Maker for the Obligations shall not be
limited to the Collateral, and Maker shall have full liability therefor beyond
the Collateral.

 

13. Representation of Counsel. Maker acknowledges that they have consulted with
or have had the opportunity to consult with their legal counsel prior to
executing this Note. This Note has been freely negotiated by Maker and Holder
and any rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Note.

6

 



 

14. Choice of Laws; Actions. This Note shall be constructed and construed in
accordance with the internal substantive laws of the State of Nevada, without
regard to the choice of law principles of said State. Maker acknowledges that
this Note has been negotiated in Clark County, Nevada. Accordingly, the
exclusive venue of any action, suit, counterclaim or cross claim arising under,
out of, or in connection with this Note shall be the state or federal courts in
Clark County, Nevada. Maker hereby consents to the personal jurisdiction of any
court of competent subject matter jurisdiction sitting in Clark County, Nevada.

 

15. Usury Savings Clause. Maker expressly agrees and acknowledges that Maker and
Holder intend and agree that this Note shall not be subject to the usury laws of
any state other than the State of Nevada. Notwithstanding anything contained in
this Note to the contrary, if collection from Maker of interest at the rate set
forth herein would be contrary to applicable laws, then the applicable interest
rate upon default shall be the highest interest rate that may be collected from
Maker under applicable laws at such time.

 

16. Costs of Collection. Should the indebtedness represented by this Note, or
any part hereof, be collected at law, in equity, or in any bankruptcy,
receivership or other court proceeding, or this Note be placed in the hands of
any attorney for collection after default, Maker agrees to pay, in addition to
the principal and interest due hereon, all reasonable attorneys’ fees, plus all
other costs and expenses of collection and enforcement, including any fees
incurred in connection with such proceedings or collection of the Note and/or
enforcement of Holder’s rights with respect to the administration, supervision,
preservation or protection of, or realization upon, any Collateral securing
payment hereof.

 

17. Miscellaneous.

 

a. This Note shall be binding upon Maker and shall inure to the benefit of
Holder and its successors, assigns, heirs, and legal representatives.

 

b. Any failure or delay by Holder to insist upon the strict performance of any
term, condition, covenant or agreement of this Note, or to exercise any right,
power or remedy hereunder shall not constitute a waiver of any such term,
condition, covenant, agreement, right, power or remedy.

 

c. Any provision of this Note that is unenforceable shall be severed from this
Note to the extent reasonably possible without invalidating or affecting the
intent, validity or enforceability of any other provision of this Note.

7

 



 

d. This Note may not be modified or amended in any respect except in a writing
executed by the party to be charged.

 

e. Time is of the essence.

 

18. Notices. All notices required to be given under this Note shall be given to
each of the parties at such address as a party may designate by written notice
to the other party.

Notices may be transmitted by facsimile, certified mail, private delivery, or
any other commercially reasonable means, and shall be deemed given upon receipt
by the Party to whom they are addressed.

 

19. Waiver of Certain Formalities. All parties to this Note hereby waive
presentment, dishonor, notice of dishonor and protest. All parties hereto
consent to, and Holder is hereby expressly authorized to make, without notice,
any and all renewals, extensions, modifications or waivers of the time for or
the terms of payment of any sum or sums due hereunder, or under any documents or
instruments relating to or securing this Note, or of the performance of any
covenants, conditions or agreements hereof or thereof or the taking or release
of collateral securing this Note. Any such action taken by Holder shall not
discharge the liability of any party to this Note.

 

 

IN WITNESS WHEREOF, this Note has been executed effective the date and place
first written above.

 

Co-signer, Inc. “Maker”:

 

 

By: ________________________________

 

 

 

 

“Holder”:

 

 

________________________________

 

Print name:_______________________

 

 

 

Exhibit “A”

 

Collateral

 

Each and all of the following in which Co-signer, Inc., a Nevada Corporation,
has any right, title, or interest, regardless of the manner in which such items
are formally held or titled; all as defined in the Nevada Uniform Commercial
Code - Secured Transactions (Nevada Revised Statutes (“NRS”) §§ 104.9101 et.
seq.) as of the date of the Note, and as the same may be amended hereafter:

 

(1) Accounts, as defined in NRS 104.9102(1)(a)

 

(2) Cash proceeds, as defined in NRS 104.9102(1)(I)

 

(3) Chattel paper, as defined in NRS 104.9102(1)(k)

 

(4) Commercial tort claims, as defined in NRS 104.9102(1)(m)

 

(5) Commodity accounts and commodity contracts, as defined in NRS 104.9102(1)(n)
and NRS 104.9102(1)(o), respectively,

 

(6) Deposit accounts, as defined in NRS 104.9102(1)(cc)

 

(7) Documents, as defined in NRS 104.9102(1)(dd)

 

(8) Electronic chattel paper, as defined in NRS 1049102(1)(ee)

 

(9) Equipment, as defined in NRS 104.9102(1)(gg)

 

(10) General intangibles, as defined in NRS 104.9102(1)(pp)

 

(11) Goods, as defined in NRS 104.9102(1)(rr)

 

(12) Instruments, as defined in NRS 104.9102(1)(uu)

 

(13) Inventory, as defined in NRS 104.9102(1)(vv)

 

(14) Investment property, as defined in NRS 104.9102(1)(ww)

 

(15) Letter-of-credit right, as defined in NRS 104.9102(1)(yy)

 

(16) Noncash proceeds, as defined in NRS 104.9102(1)(fff)

8

 



 

(17) Payment intangible, as defined in NRS 104.9102(1)(iii)

 

(18) Proceeds, as defined in NRS 104.9102(1)(lll)

 

(19) Promissory notes, as defined in NRS 104.9102(1)(mmm)

 

(20) Record, as defined in NRS 104.9102(1)(qqq)

 

(21) Software, as defined in NRS 104.9102(1)(www)

 

(22) Supporting obligations, as defined in NRS 104.9102(1)(yyy)

 

(23) Tangible chattel paper, as defined in NRS 104.9102(1)(zzz)

 

(24) The following, as defined in NRS 104.9102(2): certificated securities,
contracts for sale, leases, lease agreements, lease contracts, leasehold
interests, letters of credit, negotiable instruments, notes, proceeds of letters
of credit, securities, security certificates, security entitlements, and
uncertificated securities.

 

In addition, the Collateral shall include all copyrights, all patents and patent
applications (including the inventions and improvements described and claimed
therein together with the reissues, divisions, continuations, renewals,
extensions and continuations in-part thereof), all trade names, trademarks and
service marks, logos, trademark and service mark registrations (including all
renewals of trademark and service mark registrations, and all rights
corresponding thereto throughout the world together, in each case, with the
goodwill of the business connected with the use of, and symbolized by, each such
trade name, trademark and service mark, but excluding any such registration that
would be rendered invalid, abandoned, void or unenforceable by reason of its
being included as part of the Collateral), all inventions, processes, production
methods, proprietary information, know-how and trade secrets, all licenses or
user or other agreements granted to Co-signer, Inc. with respect to any of the
foregoing, in each case whether now or hereafter owned or used (including the
licenses or other agreements with respect to any of the foregoing).

9

 



 

